Exhibit 32.1 Certifications Pursuant to 18 U.S.C. Section1350 As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Edgen Group Inc. (the “Company”) on Form 10-K for the period ending December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we Daniel J. O'Leary, Chief Executive Officer of the Company, and David L. Laxton, III, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 15, 2013 /s/ Daniel J. O'Leary Daniel J. O’Leary Chairman and Chief Executive Officer Dated: March 15, 2013 /s/ David L. Laxton, III David L. Laxton, III Executive Vice President and Chief Financial Officer
